Maeshall, J.
The defendants, conceiving that the complaint contains a cause of action for a recovery on an ex*29press contract and also upon quantum meruit, moved the court for an order requiring plaintiffs to elect upon which cause of action they would rely. The motion was denied, •and defendants appealed from the order entered in accordance therewith.
Appeals from orders are regulated by ch. 212, Laws of 1895, and, respecting orders entered in actions before judgment, it provides that only the following may be so carried to the supreme court for review: An order affecting a substantial right, made in an action where such order, in effect, determines the action, and prevents a judgment from which an appeal might be taken; an order which refuses, continues, or modifies a provisional remedy, or grants, refuses, modifies, or dissolves an injunction, or sets aside or dismisses a writ of attachment for irregularity, or when it sustains or overrules a demurrer. This appeal is not from such an order; hence must be dismissed.
By the Court.— The appeal is dismissed.